Citation Nr: 1616297	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), a panic disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim. Accordingly, the Board has expanded the issue as indicated on the title page.

In October 2012, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) with instructions directing the RO to obtain additional treatment records and with instructions directing the RO to ask the U.S. Army and Joint Services Records Research Center (JSRRC) to search military records for corroboration of the Veteran's reported stressors. As will be discussed further below, the Board finds that the remand directives have not been substantially complied with. Therefore, the matter is again remanded to the AOJ for additional development as well as compliance. See Stegall v. West, 11 Vet App 268 (1998). 

The Veteran testified at a July 2012 videoconference hearing at the Providence, Rhode Island, RO before the undersigned Veteran's law judge sitting in Washington, DC. A transcript of the hearing has been associated with the claims file.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the prior remand, the Veteran contends that he has PTSD as a result of two traumatic experiences during service. He reports that on one occasion a fellow serviceman attacked him with a knife. Additionally, he reports that he witnessed the death of a friend, a fellow serviceman, who as a pedestrian was struck and killed by a motor vehicle.

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires: (1) medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran did not engage in combat with the enemy and the claimed stressor is not related to combat. Therefore, the Veteran's testimony alone is not enough to establish the occurrence of the alleged stressor. Thus, on remand in October 2012, the Board sought additional information to corroborate the in-service stressors. In the October 2012 remand the Board noted that the Veteran had provided additional information about the claimed stressors, including the approximate dates of those events. As a result, the Board directed the AOJ to request the JSRRC to research military records for information corroborating the stressors. 

The RO has substantially complied with this remand directive, and in April 2013, the JSRRC coordinator confirmed the Veteran's claimed stressor. In an April 2013 memo the RO was notified that the named serviceman was separated from the unit due to a "Traffic accident FAT FRG" in April 1974. Therefore, the Board concedes the Veteran's identified stressor that he witnessed a fellow serviceman die by a vehicle. 

While an in-service stressor has been identified, verified, and now conceded by the Board, the Veteran's current diagnosis and nexus between any of the Veteran's current psychiatric disabilities and the conceded in-service stressor are still at issue.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his psychiatric disabilities. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. Because there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain a medical opinion as to the etiology of the Veteran's current psychiatric disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's treatment records indicate a current psychiatric disorder. Private treatment records from West Bay Psychiatric Associates indicate treatment for and diagnosis of panic disorder. Moreover, VA treatment records from Providence VAMC and Gainesville VAMC, indicate diagnoses of panic disorder and depression. Although the VA medical treatment records show treatment for PTSD, a record from September 2009 finds that PTSD is not appropriate in this case. However, as noted in the October 2012 remand, a letter from James A. Gallo, M.D., dated March 2009, notes that the Veteran has been receiving treatment for diagnosed PTSD. 

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of any current psychiatric disorders, to include PTSD.

Additionally, the Board remands this matter to obtain outstanding private and VA treatment records. First, the Board notes that the previous remand directed the RO to obtain additional private treatment records from Dr. J. A. G. of West Bay Psychiatric Associates. As indicated in the March 2009 letter from Dr. J. A. G., the Veteran was a patient of his from 1991 to 2005. While the record does contain some treatment records from West Bay Psychiatric Associates, no additional records have been added to the record since the previous remand, and it is unclear whether the treatment records associated with the file are the complete treatment records. Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim and to ensure that there has been substantial compliance with the Board's previous remand. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Furthermore, at the videoconference hearing, the Veteran noted that he continues to receive VA treatment for his psychiatric conditions at the Providence VAMC. The Board now remands this matter with instructions to obtain those additional treatment records. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim, as they are relevant to the claim on appeal. 

Therefore, the Board remands this matter to obtain a complete record of treatment and to clarify both the nature and etiology of the Veteran's psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file updated VA treatment records, to include specifically ongoing treatment records from Providence VAMC. See July 2012 video conference hearing transcript. Associate the records obtained with the Veteran's claims file.

2. Obtain the necessary release from the Veteran to request any outstanding treatment records from Dr. J. A. G.. As noted in the previous remand, the current address for the practice is 300 Centerville Road, West Building, Suite, 101, Warwick, Rhode Island 02886. Should the records exist, associate the records obtained with the Veteran's claims file.

3. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's psychiatric disorders, to include PTSD.

The electronic claims file, to include the Veteran's hearing testimony, service treatment records, and supporting lay statements, must be reviewed by the examiner, and a note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion addressing the following question: is it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disorders, to include PTSD, is related to his active duty service?

In rendering the requested opinion regarding PTSD, if and only if a diagnosis of PTSD is made, the examiner is instructed to only consider the Veteran's corroborated in-service stressor as noted above, to wit, witnessing a fellow serviceman, who was a pedestrian, get hit by a motor vehicle and die, and opine whether it is as likely as not that such stressor has resulted either wholly or at least partially in the Veteran's current PTSD.  

The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377. 

The examiner's attention is directed to a the Veteran's October 2014 to November 2015 Tomah and Lacrosse Satellite VA treatment records, and the Veteran's February 2016 testimony at the videoconference hearing.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




